Citation Nr: 1643104	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran failed to appear for a Board hearing scheduled for early September 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection is warranted for fibromyalgia.  The Veteran asserted in February 2014 that his claimed fibromyalgia was present in service and was misdiagnosed as paranoid schizophrenia.  He states that it is due to exposure to depleted uranium while training in Baumholder, Germany in nuclear warhead assembly from 1982 to 1984.  His DD Form 214 shows that he had 2 years and 5 months of foreign service, and that his military occupational specialty was 13B20 Cannon Crewman for 2 years and 10 months.  A November 1984 service narrative summary references his duties in Baumholder, including assignment to a special weapons unit.  

A service medical evaluation board proceeding report from January 1985 indicates that the Veteran had schizophrenia manifested in part by hallucinations, constricted affect, delusions, and ideas of reference.  On service physical evaluation board in February 1985, paranoid schizophrenia was diagnosed.  

On VA examination in March 1987, the Veteran's affect was flat.  In August 1989, the Veteran's affect was constricted and he had no spontaneity of speech.  Schizophrenia in remission was diagnosed.  On VA examination in October 1991, paranoid persecutory ideation was noted, and schizophrenia was diagnosed.  At the time of a VA psychiatric examination in October 1993, the Veteran admitted to going through alcohol rehabilitation in 1989.  He stated that he was now in good health, and that he was employed as an accountant who was doing well in his job.  He was tense and apprehensive and had a constricted affect.  Paranoid schizophrenia, in partial remission, was diagnosed.  

A February 2012 VA medical record shows a preliminary diagnosis of fibromyalgia.  There was an assessment of fibromyalgia in April 2012.  There were reported diagnoses of fibromyalgia in May and June 2012.  In October 2012, fibromyalgia was listed as an active problem.  The Veteran reported that it comes and goes and that there was chronic pain.  In May 2013, fibromyalgia was listed as a diagnosis.  

Other diagnoses in October 2012 included lumbar spondylosis, chronic inflammatory demyelinating polyneuropathy, and bilateral foot drop with steppage gait pattern.  It is unclear to the Board whether a diagnosis of fibromyalgia is warranted in this case.  Additionally, there has been no medical opinion on the matter of whether any current fibromyalgia disorder was manifest in or is related to service.  The Board finds that further action, as indicated below, is necessary to assist the Veteran with this claim, pursuant to 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records which may be relevant to this claim, including any updated VA medical records.  

2.  Obtain the Veteran's complete service personnel records.

3.  After any necessary additional development, make a finding for the record regarding whether the Veteran was exposed to depleted uranium while stationed in Baumholder, Germany from 1982 to 1984.  He reports he worked in nuclear warhead assembly; available service records show he was a "reader" in a special weapons unit and then was promoted to section chief.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA fibromyalgia examination to determine the nature and likely etiology of any currently existing fibromyalgia disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder and a copy of this decision must be available for review by the examiner in conjunction with the examination. 

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that fibromyalgia had its onset during the Veteran's period of active service from March 1982 to March 1985 (he reports it was misdiagnosed as paranoid schizophrenia) or is otherwise related to any in-service disease, event, or injury, to include reported exposure to depleted uranium, and also to include the question of whether fibromyalgia was misdiagnosed as paranoid schizophrenia in service.

The examiner should note that fibromyalgia is considered a current disability if shown at any time since this claim was filed in June 2011, even if not shown on the current examination.  If the examiner finds that the Veteran does not have current fibromyalgia, the examiner should opine whether other findings of fibromyalgia in the record were made in error.  The examiner is requested to consider and discuss as necessary:  (a) a February 2012 VA medical record shows a preliminary diagnosis of fibromyalgia; (b) an assessment of fibromyalgia in April 2012; (c) reported diagnoses of fibromyalgia in May and June 2012; (d) in October 2012, fibromyalgia was listed as an active problem; and (e) in May 2013, fibromyalgia was listed as a diagnosis.

The examiner should provide reasons for these opinions. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given. 

5.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

